CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporationby reference in this Registration Statement on Form N-1A of our report dated July 30, 2013, relating to the financial statements and financialhighlights of Jensen Quality Value Fund, a series of the Trust for Professional Managers, for the year ended May 31, 2013, and to the references to ourfirmundertheheadings "FinancialHighlights"in theProspectusand "Independent Registered Public Accounting Firm" in the Statement of Additional Information. Cohen Fund Audit Services, Ltd. Cleveland, Ohio September 26, 2013 Registered with the Public Company Accounting Oversight Board
